                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 1 of 31


                              1   Marguerite M. Sullivan (pro hac vice)
                                  Allyson M. Maltas (pro hac vice)
                              2   LATHAM & WATKINS LLP
                                  555 Eleventh St., NW, Suite 1000
                              3   Washington, D.C. 20004
                                  Tel: (202) 637-2200
                              4   Fax: (202) 637-2201
                                  marguerite.sullivan@lw.com
                              5   allyson.maltas@lw.com

                              6   Alfred Carroll Pfeiffer, Jr. (SBN 120965)
                                  LATHAM & WATKINS LLP
                              7   505 Montgomery Street, Suite 2000
                                  San Francisco, CA 94111
                              8   Tel: (415) 395-8898
                                  Fax: (415) 391-0600
                              9   al.pfeiffer@lw.com

                         10       Attorneys for Defendants Sumida Corporation;
                                  Sumida Electric Co., Ltd.; and
                         11       Sumida America Components Inc.

                         12       Additional Moving Defendants and Counsel Listed on Signature Page

                         13
                                                            UNITED STATES DISTRICT COURT
                         14                               NORTHERN DISTRICT OF CALIFORNIA
                         15                                       SAN JOSE DIVISION

                         16                                                      Case No. 5:18-cv-00198-EJD

                         17
                                                                                 DEFENDANTS’ REPLY MEMORANDUM
                         18                                                      OF POINTS AND AUTHORITIES IN
                                  IN RE INDUCTORS ANTITRUST                      SUPPORT OF JOINT MOTION TO
                                  LITIGATION
                         19                                                      DISMISS COMPLAINT

                         20
                                                                                 Date: March 7, 2019
                         21                                                      Time: 9:00 a.m.
                                                                                 Judge: Edward J. Davila
                         22                                                      Location: Courtroom 4 – 5th Floor

                         23

                         24

                         25

                         26
                         27

                         28

                                                                                               DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                               OF MOTION TO DISMISS
                                                                                                            CASE NO. 5:18-CV-00198-EJD
                                   Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 2 of 31


                              1                                                      TABLE OF CONTENTS

                              2                                                                                                                                             Page

                              3   INTRODUCTION ......................................................................................................................... 1

                              4   ARGUMENT ................................................................................................................................. 2

                              5   I.        PLAINTIFFS’ OPPOSITION CONFIRMS THAT THE CAC FAILS TO
                                            STATE A CONSPIRACY CLAIM RELATING TO OFF-THE-SHELF
                              6             INDUCTORS ..................................................................................................................... 2

                              7             A.         The Pleading Standard That This Court Must Apply Is Far More
                                                       Stringent Than Plaintiffs Suggest .......................................................................... 2
                              8
                                            B.         Plaintiffs Do Not Dispute That The CAC Does Not Contain Any
                              9                        Factual Allegations Regarding The Alleged Off-The-Shelf
                                                       Inductors Conspiracy ............................................................................................. 3
                         10
                                            C.         The Overbroad “Import Index” Does Not Reveal “Parallel
                         11                            Conduct” ................................................................................................................ 3

                         12                 D.         Plaintiffs Ignore That Their Own Allegations Demonstrate That
                                                       Their Alleged Conspiracy Is Not Plausible ........................................................... 6
                         13
                                            E.         The Court Cannot Infer A Conspiracy From Plaintiffs’ Information
                         14                            Exchange Allegations ............................................................................................ 8

                         15                 F.         Plaintiffs Admit That The Existence Of A DOJ Investigation Does
                                                       Not Save The CAC .............................................................................................. 11
                         16
                                            G.         Plaintiffs’ Alleged “Plus Factors” Separately Do Not Meet Their
                         17                            Burden .................................................................................................................. 12

                         18       II.       PLAINTIFFS FAIL TO REBUT DEFENDANTS’ ARGUMENTS THAT
                                            THE “PRODUCTS CONTAINING INDUCTORS” SUB-CLASS IS
                         19                 BARRED AS A MATTER OF LAW .............................................................................. 13

                         20                 A.         Plaintiffs Do Not Plead Any Facts That Would Bring The
                                                       “Products Containing Inductors” Class Under The Control
                         21                            Exception To Illinois Brick .................................................................................. 14

                         22                 B.         The FTAIA Also Bars Plaintiffs Arch And Cambridge’s Claims ....................... 16

                         23       III.      PLAINTIFFS’ RELIANCE ON ARANDELL FAILS BECAUSE THEY
                                            DO NOT PLEAD ANY FACTS TYING U.S. SUBSIDIARIES TO ANY
                         24                 ALLEGED CONSPIRACY ............................................................................................. 18

                         25       CONCLUSION ............................................................................................................................ 20

                         26
                         27

                         28
                                                                                                          ii
                                                                                                                                    DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                                                    OF MOTION TO DISMISS
                                                                                                                                                 CASE NO. 5:18-CV-00198-EJD
                                   Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 3 of 31


                              1                                                  TABLE OF AUTHORITIES
                              2                                                                                                                                 Page(s)
                              3                                                                  CASES

                              4   Amey, Inc. v. Gulf Abstract & Title, Inc.,
                                    758 F.2d 1486 (11th Cir. 1985) ...............................................................................................10
                              5
                                  In re ATM Fee Antitrust Litigation,
                              6
                                      686 F.3d 741 (9th Cir. 2012) ...................................................................................................14
                              7
                                  B&R Supermarket, Inc. v. Visa, Inc.,
                              8     No. C 16-01150 WHA, 2016 WL 5725010 (N.D. Cal. Sept. 30, 2016) ....................................9

                              9   In re Broiler Chicken Antitrust Litigation,
                                      290 F. Supp. 3d 772 (N.D. Ill. 2017) .....................................................................................5, 7
                         10
                                  In re Capacitors Antitrust Litigation,
                         11           106 F. Supp. 3d 1051 (N.D. Cal. 2015) ...................................................................................11
                         12
                                  In re Capacitors Antitrust Litigation,
                         13           154 F. Supp. 3d 918 (N.D. Cal. 2015) .....................................................................................20

                         14       In re Capacitors Antitrust Litigation,
                                      No. 14-CV-03264-JD, 2018 WL 4558265 (N.D. Cal. Sept. 20, 2018) ..................................18
                         15
                                  In re Cathode Ray Tube (CRT) Antitrust Litigation,
                         16           738 F. Supp. 2d 1011 (N.D. Cal. 2010) ...................................................................................18
                         17       Copperweld Corp. v. Independence Tube Corp.,
                         18          467 U.S. 732 (1984) .................................................................................................................18

                         19       In re Domestic Airline Travel Antitrust Litigation,
                                      221 F. Supp. 3d 46 (D.D.C. 2016) .............................................................................................5
                         20
                                  In re Flash Memory Antitrust Litigation,
                         21           643 F. Supp. 2d 1133 (N.D. Cal. 2009) .......................................................................10, 11, 13
                         22       Fond du Lac Bumper Exch., Inc. v. Jui Li Enter. Co.,
                         23          795 F. Supp. 2d 847 (E.D. Wis. 2011).....................................................................................16

                         24       In re Graphics Processing Units Antitrust Litigation,
                                      527 F. Supp. 2d 1011 (N.D. Cal. 2007) .............................................................................11, 13
                         25
                                  In re Hydrogen Peroxide Antitrust Litigation,
                         26           702 F. Supp. 2d 548 (E.D. Pa. 2010) .......................................................................................16
                         27       Kelsey K. v. NFL Enters., LLC,
                                     No. 17-16508, 2018 WL 6721730 (9th Cir. Dec. 21, 2018) ......................................................4
                         28
                                                                                                       iii
                                                                                                                               DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                                               OF MOTION TO DISMISS
                                                                                                                                            CASE NO. 5:18-CV-00198-EJD
                                   Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 4 of 31


                              1   In re Late Fee & Over-Limit Fee Litigation,
                                      528 F. Supp. 2d 953 (N.D. Cal. 2007) .................................................................................7, 12
                              2
                                  In re Lithium Ion Batteries Antitrust Litigation,
                              3
                                      No.: 13–MD–2420 YGR, 2014 WL 309192 (N.D. Cal. 2014) ...............................................16
                              4
                                  In re Lithium Ion Batteries Antitrust Litigation,
                              5       No. 13-md-02420-YGR, 2017 WL 2021361 (N.D. Cal. May 12, 2017).................................16

                              6   In re Lithium Ion Batteries Antitrust Litigation,
                                      No. 13-MD-2420 YGR, 2014 WL 4955377 (N.D. Cal. Oct. 2, 2014) ....................................16
                              7
                                  Mitchael v. Intracorp. Inc.,
                              8      179 F.3d 847 (10th Cir. 1999) ...................................................................................................9
                              9
                                  Mujica v. AirScan Inc.,
                         10          771 F.3d 580 (9th Cir. 2014) .....................................................................................................6

                         11       In re Packaged Seafood Prods. Antitrust Litigation,
                                      No. 15-MD-2670 JLS (MDD), 2017 WL 35571 (S.D. Cal. Jan. 3, 2017) ..............................11
                         12
                                  Reddy v. Litton Indus., Inc.,
                         13          912 F.2d 291 (9th Cir. 1990) .....................................................................................................6
                         14
                                  In re Resistors Antitrust Litigation,
                         15           15-CV-03820-JD, 2017 WL 3895706 (N.D. Cal. Sept. 5, 2017) ......................................10, 11

                         16       Royal Printing Co. v. Kimberly-Clark Corp.,
                                     621 F.2d 323 (9th Cir. 1980) ...................................................................................................14
                         17
                                  Somers v. Apple, Inc.,
                         18          729 F.3d 953 (9th Cir. 2013) .....................................................................................................6
                         19       In re Static Random Access Memory Antitrust Litigation,
                         20           580 F. Supp. 2d 896 (N.D. Cal. 2008) ..............................................................................10, 13

                         21       In re Static Random Access Memory Antitrust Litigation,
                                      264 F.R.D. 603 (N.D. Cal. 2009) ...............................................................................................5
                         22
                                  In re Tableware Antitrust Litigation,
                         23           363 F. Supp. 2d 1203 (N.D. Cal. 2005) ...................................................................................11
                         24       In re TFT-LCD (Flat Panel) Antitrust Litigation,
                                      599 F. Supp. 2d 1179 (N.D. Cal. 2009) ...................................................................................18
                         25

                         26       In re TFT-LCD (Flat Panel) Antitrust Litigation,
                                      781 F. Supp. 2d 955 (N.D. Cal. 2011) .....................................................................................16
                         27
                                  In re TFT-LCD (Flat Panel) Antitrust Litigation,
                         28           No. C 09-5840 SI, 2010 WL 2610641 (N.D. Cal. June 28, 2010)...........................................16
                                                                                                     iv
                                                                                                                            DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                                            OF MOTION TO DISMISS
                                                                                                                                         CASE NO. 5:18-CV-00198-EJD
                                   Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 5 of 31


                              1   In re TFT-LCD (Flat Panel) Antitrust Litigation,
                                      No. M 07-1827 SI, 2013 WL 1164897 (N.D. Cal. Mar. 20, 2013) .........................................15
                              2
                                  United States v. Hsiung,
                              3
                                     778 F.3d 738 (9th Cir. 2015) ...................................................................................................17
                              4
                                                                                 OTHER AUTHORITIES
                              5
                                  Fed. Trade Comm’n, OECD Competition Comm., Delegation of the United
                              6      States, Roundtable on Information Exchanges Between Competitors Under
                                     Competition Law (Oct. 27-28, 2010) .........................................................................................9
                              7

                              8

                              9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26
                         27

                         28
                                                                                                     v
                                                                                                                            DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                                            OF MOTION TO DISMISS
                                                                                                                                         CASE NO. 5:18-CV-00198-EJD
                                      Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 6 of 31


                              1                                           INTRODUCTION

                              2            The Ninth Circuit’s binding authority compels this Court to dismiss plaintiffs’ conspiracy

                              3   claims. But plaintiffs disregard—and in some instances completely ignore—that case law in

                              4   their opposition. Plaintiffs do not even attempt to explain how, in light of In re Musical

                              5   Instruments & Equipment Antitrust Litigation1 (“Musical Instruments”), a complaint alleging a

                              6   conspiracy related to so-called “off-the-shelf” inductors (“Inductors”) can proceed when it does

                              7   not contain a single fact about them. Nor do plaintiffs explain how under Musical Instruments,

                              8   this Court can infer a conspiracy from average import index data that does not actually reflect

                              9   prices charged by any defendant for any off-the-shelf Inductor. Or how, under In re Citric Acid

                         10       Antitrust Litigation2 (“Citric Acid”), this Court can infer a conspiracy from allegations of three

                         11       information exchanges that occurred at trade association meetings over an 11-year period.

                         12       Finally, plaintiffs cannot reconcile their claim that the Court should ignore both obvious

                         13       alternative non-conspiratorial explanations for the pricing patterns alleged in the complaint, and

                         14       the fact that their own factual allegations render the alleged conspiracy implausible, with Eclectic

                         15       Properties East, LLC v. Marcus & Millichap Co.3 (“Eclectic Properties”), yet another binding

                         16       Ninth Circuit case that requires dismissal.

                         17                Likewise, plaintiffs offer no reason for this Court to conclude that their subclass of

                         18       purchasers of “products containing inductors” is anything other than a class of indirect

                         19       purchasers whose claims are barred by Illinois Brick v. Illinois.4         Plaintiffs do not plead

                         20       ownership or control necessary to make their claims permissible. Nor do they show why foreign

                         21       sales of inductors—which are not a substantial cost component of any finished product—would

                         22       satisfy the FTAIA’s “domestic effects” exception, such that the subclass’s claims could proceed.

                         23       Finally, plaintiffs’ effort to invoke Arandell v. Centerpoint Energy Services, Inc.,5 to save their

                         24
                                  1
                                    798 F.3d 1186 (9th Cir. 2015).
                         25
                                  2
                                    191 F.3d 1090 (9th Cir. 1999).
                         26       3
                                    751 F.3d 995 (9th Cir. 2014).
                                  4
                         27         431 U.S. 720 (1977).
                                  5
                                    900 F.3d 623 (9th Cir. 2018).
                         28
                                                                                    1
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                      Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 7 of 31


                              1   claims against the U.S. subsidiaries also fails because they have not alleged facts sufficient to

                              2   show that any U.S. subsidiaries acted in furtherance of the alleged conspiracy.

                              3                                              ARGUMENT

                              4   I.       PLAINTIFFS’ OPPOSITION CONFIRMS THAT THE CAC FAILS TO STATE A
                                           CONSPIRACY CLAIM RELATING TO OFF-THE-SHELF INDUCTORS
                              5
                                           A.      The Pleading Standard That This Court Must Apply Is Far More Stringent
                              6                    Than Plaintiffs Suggest
                              7            Plaintiffs pay only lip service to the pleading standard that the Supreme Court adopted in

                              8   Bell Atlantic Corp. v. Twombly6 and Ashcroft v. Iqbal7. Plaintiffs argue that the Corrected

                              9   Consolidated Amended Class Action Complaint (“CAC”) can proceed because it “puts

                         10       Defendants on fair notice of the claims against them” and that “the Defendants do not have to

                         11       speculate about what Plaintiffs are alleging.” Pls.’ Opp’n to Mot. to Dismiss (“Opp’n”) at 10,

                         12       17, ECF No. 265. Neither is the standard this Court must apply.

                         13                Even a complaint that may technically provide “notice” cannot survive where it fails to

                         14       “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555-56. Plaintiffs

                         15       must     plead    facts   which,    if   true,   present   “plausible   grounds      to    infer    an

                         16       agreement.” Id. “[A]llegations that are merely consistent with conspiracy are not enough.”

                         17       Musical Instruments, 798 F.3d at 1197 n.13. Additionally, “labels and conclusions” are not

                         18       facts, and the Court cannot “assume their veracity.” Iqbal, 556 U.S. at 678-79. “[W]here the

                         19       well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,”

                         20       the complaint must be dismissed. Id. at 679.

                         21                The cases plaintiffs cite—Starr v. Baca8 and Eclectic Properties—do not articulate a

                         22       different standard, as plaintiffs suggest. See Opp’n at 9-10. Starr confirmed that Twombly

                         23       “required more than just notice of a claim. It required that the claim be plausible.” 652 F.3d at

                         24       1213; accord Eclectic Props., 751 F.3d at 995 (Twombly standard “represents a balance between

                         25       Rule 8’s roots in relatively liberal notice pleading and the need to prevent ‘a plaintiff with a

                         26
                                  6
                                    550 U.S. 544 (2007).
                         27       7
                                    556 U.S. 662 (2009).
                                  8
                         28         652 F.3d 1213 (9th Cir. 2011).
                                                                                     2
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                   Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 8 of 31


                              1   largely groundless claim’ from ‘tak[ing] up the time of a number of other people.’”). The court

                              2   in Eclectic Properties further held that “courts must also consider an ‘obvious alternative

                              3   explanation’ for defendant’s behavior,” and “[w]hen faced with two possible explanations, only

                              4   one of which can be true and only one of which results in liability,” plaintiffs must allege more

                              5   than allegations that are consistent with both explanations. 751 F.3d at 996-97. “Something

                              6   more is needed, such as facts tending to exclude the possibility that the alternative explanation is

                              7   true, in order to render plaintiffs’ allegations plausible.” Id.; see also Starr, 652 F.3d at 1216-17.

                              8            B.     Plaintiffs Do Not Dispute That The CAC Does Not Contain Any Factual
                                                  Allegations Regarding The Alleged Off-The-Shelf Inductors Conspiracy
                              9

                         10                Plaintiffs do not address a critical basis for dismissal: that the CAC is devoid of any

                         11       allegations regarding off-the-shelf Inductors, which were supposedly the subject of the alleged

                         12       conspiracy. Opp’n at 3 (admitting that their claims focus entirely on off-the-shelf Inductors);

                         13       CAC ¶ 124 n.27, ECF No. 210. Plaintiffs’ brief does not identify a single fact in the CAC that

                         14       relates to that subset of inductors (as opposed to other types of inductors that were not the subject

                         15       of the alleged conspiracy). This is because there are none. All of plaintiffs’ allegations, from

                         16       defendants’ market share to the import index to the alleged “information exchanges” relate to

                         17       inductors generally, not off-the-shelf Inductors. See Defs.’ Mot. to Dismiss (“Mot.”) at 8-10,

                         18       ECF No. 223. The CAC contains no allegations regarding pricing, market share, inelasticity,

                         19       barriers to entry, information exchanges, or any other facts to support plaintiffs’ conclusory

                         20       claim that defendants engaged in a conspiracy relating to off-the-shelf Inductors. As the Ninth

                         21       Circuit held in Musical Instruments, this Court cannot infer the existence of a conspiracy for this

                         22       sub-set of products based on facts alleged regarding a different, more expansive, selection of

                         23       products. Musical Instruments, 798 F.3d at 1197 & n.12. Plaintiffs’ CAC fails for that reason

                         24       alone.

                         25                C.     The Overbroad “Import Index” Does Not Reveal “Parallel Conduct”

                         26                Having pled no direct evidence of conspiracy, plaintiffs recognize that the CAC cannot
                         27       survive without alleging, as a threshold matter, parallel pricing conduct by each of the

                         28       defendants. Opp’n at 10. Plaintiffs argue that the CAC alleges “parallel conduct” whereby
                                                                                     3
                                                                                                       DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                       OF MOTION TO DISMISS
                                                                                                                    CASE NO. 5:18-CV-00198-EJD
                                      Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 9 of 31


                              1   “complex and historically unprecedented changes in pricing structure [were] made at the very

                              2   same time by multiple competitors, and made for no other discernible reasons.” Opp’n at 11

                              3   (citing Twombly, 550 U.S. at 556 n.4); see also id. at 13. But the CAC contains no such

                              4   allegations. Parallel conduct describes separate actions by separate defendants that occur at or

                              5   around the same time, “such as competitors adopting similar policies around the same time in

                              6   response to similar market conditions.” Musical Instruments, 798 F.3d at 1193 (citing Twombly,

                              7   550 U.S. at 553-54).9 Here, plaintiffs do not plead a single price charged for any product by any

                              8   defendant at any time.

                              9            The CAC relies entirely upon import index data, which reflect average prices for a group

                         10       of products that include irrelevant “electrical transformers,” “static converters and parts,” and

                         11       inductors other than off-the-shelf Inductors. See CAC ¶¶ 8-9. As defendants explained in their

                         12       opening brief, in Musical Instruments, the Ninth Circuit affirmed the dismissal of a complaint

                         13       that relied on “over-inclusive” pricing data from both low-cost imports (which were not the

                         14       products at issue) and high-end guitars and amplifiers (which were relevant) because average

                         15       data do not permit the court to discern anything about prices for the relevant product. 798

                         16       F.3d at 1197 & n.14. So too here.

                         17                Ignoring that holding, plaintiffs argue that “[i]t can be readily inferred” that off-the-shelf

                         18       Inductors comprise the majority of products reflected in the import index and that “[i]t stands to

                         19       reason” that customized inductors form only a small percentage of total inductor sales. Opp’n at

                         20       13. That is not the pleading standard; plaintiffs must plead facts that support desired inferences.

                         21       But plaintiffs do not allege a single actual fact from which this Court could conclude that the

                         22       observed pattern in the import index reflects prices of off-the-shelf Inductors. See CAC at

                         23       passim. Plaintiffs’ claim that off-the-shelf Inductors comprise the majority of the products in the

                         24       import index is also wholly unsupported by any facts in the CAC. See Opp’n at 13.10

                         25
                                  9
                                     Of course, parallel conduct standing alone is insufficient to state a claim of conspiracy. See,
                         26       e.g., Kelsey K. v. NFL Enters., LLC, No. 17-16508, 2018 WL 6721730, at *2 (9th Cir. Dec. 21,
                                  2018) (citing Twombly, 550 U.S. at 570); Musical Instruments, 798 F.3d at 1194.
                         27
                                  10
                                    Plaintiffs’ attempt to explain away the presence of transformers in the import index also fails.
                         28       Opp. at 13. Plaintiffs do not allege any facts from which the Court could conclude that the
                                                                                      4
                                                                                                        DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                        OF MOTION TO DISMISS
                                                                                                                     CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 10 of 31


                              1          Plaintiffs also ignore Musical Instruments by urging this Court to find that “averaged

                              2   data” is “sufficient for pleading purposes.” Compare Opp’n at 12, with Musical Instruments,

                              3   798 F.3d at 1197 n.14 (average pricing cannot show the “uniformity and simultaneity” required

                              4   to survive a motion to dismiss). The cases plaintiffs cite do not help them: the averages in those

                              5   cases had nothing to do with allegations of parallel conduct. In re Broiler Chicken Antitrust

                              6   Litigation (“Broiler Chicken”)11 is completely irrelevant here because in that case the plaintiffs

                              7   alleged that the defendants conspired to manipulate the Georgia Dock average price index, and

                              8   then used it to negotiate artificially high prices. In ruling on the defendants’ motion to dismiss,

                              9   the court compared the Georgia Dock average price index with other composite and average

                         10       pricing to assess whether the plaintiffs’ manipulation claims were plausible, not to show parallel

                         11       conduct. Id. at 786-87.

                         12               In re Static Random Access Memory (SRAM) Antitrust Litigation12 is also inapposite, as

                         13       it involved the use of average price data to support class certification, not to allege parallel

                         14       conduct at the pleading stage. Id. at 614. And, in In re Domestic Airline Travel Antitrust

                         15       Litigation,13 the court considered data on average fares per route as a plus factor only after

                         16       concluding that the plaintiffs had sufficiently pled parallel conduct in the form of public

                         17       announcements of capacity limitations. Id. at 63. In contrast, the CAC here alleges no parallel

                         18       conduct. In the Ninth Circuit, plaintiffs’ allegations are simply not enough.

                         19              Plaintiffs attempt to excuse their failure to “plead more granular statistical data” by

                         20       blaming defendants for not producing more discovery. See Opp’n at 12; see also id. at 15. But

                         21       plaintiffs have the burden without the benefit of discovery to plead “a claim to relief that is

                         22       plausible on its face.” Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678-79 (“Rule 8 . . .

                         23       does not unlock the doors of discovery for a plaintiff armed with nothing more than

                         24
                                  transformers in the import index somehow reflect inductor prices instead of the costs of all
                         25       components of transformers. Id. And, plaintiffs ignore entirely that “static converters” are
                                  included.
                         26
                                  11
                                     290 F. Supp. 3d 772 (N.D. Ill. 2017).
                         27       12
                                     264 F.R.D. 603 (N.D. Cal. 2009).
                                  13
                         28          221 F. Supp. 3d 46 (D.D.C. 2016).
                                                                                    5
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 11 of 31


                              1   conclusions.”).14   Plaintiffs’ assertion that they cannot meet their pleading burden without the

                              2   benefit of discovery is merely a concession that they have failed to plead the facts required to

                              3   state a claim.

                              4           Plaintiffs’ discovery complaints are particularly absurd because certain of the named

                              5   plaintiffs claim to be direct purchasers. Thus, they should have been first-hand witnesses to

                              6   defendants’ pricing and could have alleged any parallel pricing if it had occurred. They did not

                              7   do so. Plaintiffs also allege that defendants’ websites have contained public inductors pricing

                              8   information and interchangeability calculators. CAC ¶¶ 89-90, 97, 127. In the face of this

                              9   access to information about defendants’ pricing, plaintiffs’ failure to allege any facts regarding

                         10       defendants’ prices for the products at issue suggests they have no basis to allege parallel pricing.

                         11               D.       Plaintiffs Ignore That Their Own Allegations Demonstrate That Their
                                                   Alleged Conspiracy Is Not Plausible
                         12

                         13               Plaintiffs want this Court simply to ignore allegations that demonstrate the implausibility

                         14       of the alleged conspiracy, offer an obvious, non-conspiratorial explanation for the observed

                         15       patterns in the import index, and undermine their conclusory market allegations. Opp’n at 9-10.

                         16       But as previous explained, this Court must consider “obvious alternative explanations,” (supra

                         17       § I.A.), and it further cannot set aside the “contradictory market facts alleged in the complaint.”

                         18       Somers, 729 F.3d at 964; see also Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990)

                         19       (dismissing complaint with prejudice because plaintiff could not remedy defects without

                         20       contradicting facts pled in the original complaint).15

                         21

                         22

                         23       14
                                     See also Mujica v. AirScan Inc., 771 F.3d 580, 593 (9th Cir. 2014) (“The Supreme Court has
                                  stated . . . that Plaintiffs must satisfy the pleading requirements of Rule 8 before the discovery
                         24       stage, not after it.”); Somers v. Apple, Inc., 729 F.3d 953, 966 (9th Cir. 2013) (affirming
                                  dismissal despite plaintiff’s argument that she “might later establish some set of undisclosed
                         25       facts” to support her antitrust claim, because plaintiffs must plead “specificity of facts” before
                                  moving into discovery).
                         26
                                  15
                                     Plaintiffs’ effort to avoid their own allegations by arguing that defendants have raised factual
                         27       disputes fails. Opp’n at 2. All but one of defendants’ points arise from the four corners of the
                                  CAC, and the one point that is beyond the CAC is well within the scope of judicial notice. Mot.
                         28       at 10-16.
                                                                                     6
                                                                                                      DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                      OF MOTION TO DISMISS
                                                                                                                   CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 12 of 31


                              1          First, plaintiffs’ repeated insistence that the CAC pleads “concentration and barriers to

                              2   entry” (Opp’n at 22) does not make it so. The CAC alleges that over 200 manufacturers entered

                              3   the market over the span of a few years, and that during the so-called conspiracy period,

                              4   defendants’ combined market share fell from 83% to only 64%. See Mot. at 10-11; Opp’n at 4,

                              5   15. Plaintiffs confusingly argue that “Murata’s growth” in market share is explained by its

                              6   purchase of Toko, not from taking market share from other defendants. Opp’n at 15. But

                              7   plaintiffs allege in the CAC that Murata’s share actually declined from 22% to 14%, apparently

                              8   even though it absorbed another major manufacturer. See id.; CAC ¶¶ 120-22. These facts show

                              9   a “fiercely competitive” market and completely undermine plaintiffs’ conclusory assertion that

                         10       the market was concentrated and had barriers to entry. Plaintiffs’ own allegations do not support

                         11       an inference of conspiracy. In re Late Fee & Over-Limit Fee Litig. (“Late Fee”), 528 F. Supp.

                         12       2d 953, 965 (N.D. Cal. 2007), aff’d, 741 F.3d 1022 (9th Cir. 2014). And plaintiffs do not explain

                         13       why Panasonic, a major consumer but small producer of inductors, would have any incentive to

                         14       conspire to raise prices within the same market in which it purchases inductors to manufacture its

                         15       finished products. See Mot. at 12.

                         16              Plaintiffs cite no legal support for their claim that a striking drop in defendants’ market

                         17       share is consistent with a conspiracy. Again, Broiler Chicken does not help them. In that case,

                         18       the plaintiffs alleged parallel conduct in the form of publicly announced production cuts and that

                         19       the defendants’ combined market share held steady at nearly 90%. 290 F. Supp. 3d at 779-80.

                         20       The plaintiffs’ theory was that a conspiracy was plausible because, absent coordination, the

                         21       defendants would not publicly announce that they were cutting production, fail to meet demand,

                         22       and still maintain market share. Id. at 783.16 By contrast, defendants’ alleged combined share

                         23       here fell precipitously through the alleged “conspiracy period” and hundreds of companies

                         24       entered the market.17

                         25       16
                                     The court in Broiler Chicken also found a conspiracy plausible because the plaintiffs pled facts
                                  regarding barriers to entry, including that entry would cost “in excess of $100 million” and that
                         26       “no company” had entered “in decades.” Id. (internal quotation marks omitted).
                         27       17
                                     Plaintiffs’ citation to the European Commission’s Citric Acid cartel decision is curious as it
                                  has nothing to do with the pleading standard here. Regardless, the Citric Acid cartel experienced
                         28       “increased tension” and began to break apart when cartel members experienced a collective share
                                                                                   7
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 13 of 31


                              1          Second, plaintiffs do not dispute that their own allegations show that higher inductor

                              2   prices corresponded with increased costs and demand. Plaintiffs simply assert with no support

                              3   that defendants’ argument “fail[s].” Opp’n at 16. In reality, plaintiffs concede that they allege

                              4   that demand for “passive electronic components” actually rose during the purported conspiracy

                              5   period at the same time that the import index increased. Id. Likewise, the cost data alleged in

                              6   the CAC is also consistent with pricing trends and thus inconsistent with a conspiracy: as costs

                              7   rose in 2014, so did the average import index; and as costs fell, it did too. Mot. at 15-16; CAC at

                              8   ¶¶ 8, 10, 12. Plaintiffs’ claims concerning rising prices are therefore consistent with basic

                              9   economic principles and refute any permissible inference of a conspiracy. In response, plaintiffs

                         10       suggest that the Court can just ignore these inconvenient allegations and speculate that while

                         11       increased demand may account for a portion of increased prices, “collu[sion]” is responsible for

                         12       the rest. Opp’n at 16. But the Court cannot ignore these “obvious alternative explanation[s]” of

                         13       increased demand and costs. Eclectic Props., 751 F.3d at 996-97.

                         14              Third, with respect to the other import indices cited by defendants, this Court can take

                         15       judicial notice of the patterns contained in those indices because they are published on an official

                         16       Federal Reserve website. See Mot. at 16 n.5. Those indices reveal a pattern of ups and downs

                         17       similar to that in plaintiffs’ import index, which is the only source of pricing contained in the

                         18       CAC, and was copied from the very same source. Defendants ask the Court to review these

                         19       other indices because plaintiffs suggested that the Court could infer nefarious conduct from the

                         20       pattern observed in their index. However, the fact that the same pattern appears in both sets of

                         21       indices proves that such an inference would be baseless.

                         22              E.      The Court Cannot Infer A Conspiracy From Plaintiffs’ Information
                                                 Exchange Allegations
                         23

                         24              Plaintiffs also dramatically overstate their allegations of information exchanges, asserting

                         25       with no support that they have alleged “frequent in-person exchanges of current and forward-

                         26       looking data on price, capacity, marketing strategies and other confidential matters . . . for the
                         27       decline of 70% to 52% over 3 years. In contrast, plaintiffs claim that the alleged conspiracy
                                  persisted over at least 11 years despite plummeting market shares. That makes no sense.
                         28
                                                                                    8
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 14 of 31


                              1   purpose of stabilizing or raising prices.” Opp’n at 18. Plaintiffs claim that the CAC alleges facts

                              2   showing that “[d]efendants . . . ‘got in a room’ and agreed to uniform conduct.” Opp’n at 20

                              3   (quoting B&R Supermarket, Inc. v. Visa, Inc., No. C 16-01150 WHA, 2016 WL 5725010, at *5

                              4   (N.D. Cal. Sept. 30, 2016)). That just isn’t true. The CAC alleges only that defendants were

                              5   members of a trade association and engaged in a smattering of information exchanges. CAC ¶¶

                              6   172-74.

                              7             Under Ninth Circuit law—which plaintiffs once again either ignore or downplay (Opp’n

                              8   at 18)—the Court cannot infer a conspiracy from these allegations.18 Citric Acid squarely holds

                              9   that this Court cannot infer a conspiracy based only on information exchanges—even exchanges

                         10       of price information—at trade association meetings: “Gathering information about pricing and

                         11       competition in the industry is standard fare for trade associations.        If [the court] allowed

                         12       conspiracy to be inferred from such activities alone, we would have to allow an inference of

                         13       conspiracy whenever a trade association took almost any action.” 191 F.3d at 1098.

                         14              The Ninth Circuit reiterated this principle more recently in Musical Instruments, a

                         15       decision that is hardly “markedly different” from this case, as plaintiffs claim. Opp’n at 20.

                         16       Going beyond the allegations here, the plaintiffs in Musical Instruments alleged that the

                         17       defendants participated in trade-association meetings, where the manufacturer defendants were

                         18       encouraged by another defendant to all adopt minimum advertised retail price policies. 798 F.3d

                         19       at 1197. Just as in Citric Acid, the Ninth Circuit held that the court could not infer an agreement

                         20       to adopt the policies from the fact that the defendants may have discussed them at trade

                         21       association meetings because “mere participation in trade-organization meetings where

                         22       information is exchanged and strategies are advocated does not suggest an illegal agreement.”

                         23       Id. at 1196; see also Mitchael v. Intracorp. Inc., 179 F.3d 847, 859 (10th Cir. 1999) (“Mere

                         24       exchanges of information” are insufficient to show conspiracy absent “an agreement to engage in

                         25       18
                                     Plaintiffs fail to address Ninth Circuit case law, and instead discuss an irrelevant 2010
                                  statement by the Department of Justice. That statement lists several criteria that could be
                         26       “problematic” or have “anticompetitive implications,” but does not state that all information
                                  exchanges are so. See Fed. Trade Comm’n, OECD Competition Comm., Delegation of the
                         27       United States, Roundtable on Information Exchanges Between Competitors Under Competition
                                  Law at 4 (Oct. 27-28, 2010).
                         28
                                                                                   9
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 15 of 31


                              1   unlawful conduct.”); Amey, Inc. v. Gulf Abstract & Title, Inc., 758 F.2d 1486, 1505 (11th Cir.

                              2   1985) (“[T]here is nothing unlawful about competitors meeting and exchanging price

                              3   information or discussing problems common in their industry, or even exchanging information as

                              4   to the cost of their product.”). Plaintiffs do not even allege that defendants reached an agreement

                              5   in this case.

                              6           Plaintiffs cite a host of cases for the proposition that “allegations of the exchange of price

                              7   data and other information among competitors with either an unlawful purpose or an

                              8   anticompetitive effect support denial of a motion to dismiss.” Opp’n at 17. None are on point.

                              9   In In re Flash Memory Antitrust Litigation (“Flash Memory”),19 for example, the Court found

                         10       that the plaintiffs pled sufficient facts to support their allegation that the defendants exchanged

                         11       highly sensitive competitive information for the purpose of facilitating and monitoring their price

                         12       fixing conspiracy. There, unlike here, the complaint cited email communications in which

                         13       certain defendants reported to each other that they would “raise . . . prices across the board,”

                         14       encourage other competitors to raise (or at least not lower) prices and not “retreat from the last

                         15       quoted price.” Id. at 1143-44. Similarly in In re Resistors Antitrust Litigation (“Resistors”),20

                         16       the complaint included “detailed allegations” of numerous meetings among the defendants over

                         17       more than a decade, in which the defendants methodically and regularly exchanged

                         18       “competitively sensitive” financial, sales, and pricing strategy details, including             specific

                         19       customer prices, in an effort to coordinate market behavior. Finally, in SRAM,21 in the context of

                         20       a market structure that allowed an inference that information exchanges may lead to higher

                         21       prices, plaintiffs quoted communications in which the defendants requested “product roadmaps,”

                         22       exchanged revenue data, and internally considered other defendants’ information. Id. at 901-02.

                         23               By contrast, plaintiffs here allege that (i) some of the defendants met in 2003 to discuss

                         24       “projections for prices for 2004”; (ii) a different group of defendants met in 2004 to discuss

                         25       “projections about their orders” and “projected business conditions”; and (iii) then certain

                         26
                                  19
                                     643 F. Supp. 2d 1133 (N.D. Cal. 2009).
                         27       20
                                     15-CV-03820-JD, 2017 WL 3895706, at *2-4 (N.D. Cal. Sept. 5, 2017).
                                  21
                         28          580 F. Supp. 2d 896 (N.D. Cal. 2008).
                                                                                    10
                                                                                                       DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                       OF MOTION TO DISMISS
                                                                                                                    CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 16 of 31


                              1   defendants met three years later to discuss “company questionnaires” and a joint study on raw

                              2   material costs. CAC ¶¶ 172-74; see also Opp’n at 18. Even if we were to assume that these

                              3   exchanges related to off-the-shelf Inductors, which the CAC does not allege, these allegations

                              4   would be insufficient. See, e.g., Resistors, 2017 WL 3895706 at *2-4 (holding that the court

                              5   could not infer a conspiracy from similar information exchanges); see also Mot. at 19.

                              6           Plaintiffs claim that the CAC refers to “dozens of meetings” (Opp’n at 17), but the CAC

                              7   does not allege any facts that suggest that defendants exchanged information at any other

                              8   meeting.     Plaintiffs’ argument that they have sufficiently alleged an “unlawful purpose” based

                              9   on their conclusory allegation that defendants exchanged price information “for the express

                         10       purpose of fixing the prices of Inductors” (id. (citing CAC ¶ 170)), is also meritless. Plaintiffs

                         11       do not support that claim with a single fact that would suggest that defendants discussed fixing

                         12       prices at any meeting. See id. If plaintiffs had more facts to plead, they surely would have pled

                         13       them.    And without something more, plaintiffs’ description of sporadic trade association

                         14       meetings is “not . . . enough to cross the Twombly bar.” Resistors, 2017 WL 3895706, at * 2.

                         15               F.      Plaintiffs Admit That The Existence Of A DOJ Investigation Does Not Save
                                                  The CAC
                         16

                         17               Plaintiffs acknowledge that “the existence of a[] [government] investigation is not

                         18       dispositive.” Opp’n at 21. They assert that judges in this district have given “little weight to

                         19       pending government investigations” in deciding motions to dismiss in other cases Id. at 21-22

                         20       (citing e.g., In re Capacitors Antitrust Litig. (“Capacitors”), 106 F. Supp. 3d 1051 (N.D. Cal.

                         21       2015), and In re Graphics Processing Units Antitrust Litig. (“In re GPU”), 527 F. Supp. 2d 1011

                         22       (N.D. Cal. 2007)). In reality, those courts gave no weight to the existence of DOJ investigations.

                         23       See Capacitors, 106 F. Supp. at 1064; In re GPU, 527 F. Supp. at 1024. Accord Flash Memory,

                         24       643 F. Supp. 2d 1149, n.11 (“[T]he mere fact that an investigation is under way is not by itself an

                         25       appropriate consideration for purposes of determining the adequacy of the pleadings.”); In re

                         26       Tableware Antitrust Litig., 363 F. Supp. 2d 1203, 1205 (N.D. Cal. 2005) (“rejecting out-of-hand”
                         27       any significance to the fact that the New York Attorney General was conducting an investigation

                         28       into the same alleged conduct); In re Packaged Seafood Prods. Antitrust Litig., No. 15-MD-2670
                                                                                   11
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 17 of 31


                              1   JLS (MDD), 2017 WL 35571, at *8 (S.D. Cal. Jan. 3, 2017) (explaining that “it would be

                              2   improper to draw a conclusion that a pending government investigation on its own supplies

                              3   sufficient factual material to survive a 12(b)(6) motion to dismiss” but noting that the DOJ

                              4   announced that a merger review investigation had revealed that “the market [was] not

                              5   functioning competitively”).

                              6          As in those cases, the fact that a DOJ investigation may be pending here does not make

                              7   plaintiffs’ conspiracy claim plausible. That is particularly true, given that four of the seven

                              8   defendant groups—Sumida, Sagami, Panasonic and TOKIN—are not even alleged to be the

                              9   subject of any investigation at all. See CAC ¶ 184 (alleging only that three defendants may have

                         10       received DOJ subpoenas).22 Plaintiffs do not attempt to explain how the alleged issuance of

                         11       subpoenas to three defendants supports any claim against the other four defendant groups. If

                         12       anything, the fact that four of the seven defendant groups are not the subject of any government

                         13       investigation actually undermines plaintiffs’ alleged industry-wide conspiracy claim.

                         14              G.      Plaintiffs’ Alleged “Plus Factors” Separately Do Not Meet Their Burden

                         15              Plaintiffs are equally wrong that they have adequately pled “plus factors” in support of a

                         16       conspiracy. As a threshold matter, “plus factors” are only relevant if a plaintiff sufficiently

                         17       alleges parallel conduct. See Musical Instruments, 798 F.3d at 1194. As shown above, plaintiffs

                         18       have utterly failed to allege parallel conduct. See supra § I.C. Alleged “plus factors” are

                         19       therefore meaningless. And, even if plaintiffs had pled parallel conduct, their so-called “plus

                         20       factors” would still be insufficient.

                         21              As discussed above, the CAC’s factual allegations contradict plaintiffs’ conclusory

                         22       assertion that they allege barriers to entry and market concentration. See supra § I.D. The CAC

                         23       describes a market featuring rapid entry by new manufacturers and reflecting low barriers to

                         24       entry and the defendants’ decreasing market share over time. Id. Likewise, allegations of

                         25       opportunities to conspire are not enough to push a claim from conceivable to plausible. See, e.g.,

                         26       Late Fee, 528 F. Supp. 2d at 963-64 (finding that defendants’ membership in common networks,
                         27       22
                                    The DOJ, in a letter sent to counsel for Panasonic on April 18, 2018, has confirmed that
                                  Panasonic is not a subject of any inductors investigation. See Dkt. 147-6 at n.7, ECF No. 223.
                         28
                                                                                  12
                                                                                                    DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                    OF MOTION TO DISMISS
                                                                                                                 CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 18 of 31


                              1   relationships with shared third party consultants, and participation in industry-wide trade

                              2   associations—even coupled with allegations regarding defendants’ parallel pricing patterns and

                              3   additional plus factors concerning market concentration, high barriers to entry, and motives to

                              4   conspire—were insufficient to survive a motion to dismiss); In re GPU, 527 F. Supp. 2d at 1014-

                              5   17, 1023.23

                              6          There also is no support for plaintiffs’ argument that alleged conduct by some defendants

                              7   in the capacitors and resistors markets “show[s] the development and background of a current

                              8   conspiracy” among all defendants for off-the-shelf Inductors. See Opp’n at 23 (quoting Flash

                              9   Memory, 643 F. Supp. 2d at 1149). The CAC alleges only that alleged conduct relating to

                         10       capacitors and resistors also occurred at JEITA meetings.        See, e.g., CAC ¶¶ 14, 17. But

                         11       plaintiffs ignore that the Ninth Circuit found similar allegations insufficient in Citric Acid. See

                         12       Mot. at 23. And the Court cannot infer a conspiracy involving all defendants (or even any

                         13       defendant) based on the allegation that a single employee from one of seven defendant groups

                         14       attended JEITA meetings related to inductors and was indicted for conduct relating to capacitors.

                         15       Compare Flash Memory, 643 F. Supp. 2d at 1149 & n.10 (inferring a connection between

                         16       DRAM and flash memory because plaintiffs alleged multiple employees, who pled guilty in

                         17       DRAM, worked for two defendants that collectively paid half a billion dollars in DRAM

                         18       criminal fines and controlled the majority of the flash memory market).

                         19       II.    PLAINTIFFS FAIL TO REBUT DEFENDANTS’ ARGUMENTS THAT THE
                                         “PRODUCTS CONTAINING INDUCTORS” SUB-CLASS IS BARRED AS A
                         20              MATTER OF LAW
                         21              Plaintiffs confirm that they are not alleging a conspiracy targeting some or all

                         22       unidentified “products containing inductors” and that the alleged sub-class that purchased those

                         23       products seeks only to recover for alleged overcharges on inductors. Plaintiffs also seem to

                         24       concede that this class asserts claims against only Panasonic and cannot proceed against the other

                         25
                                  23
                                    The SRAM decision that plaintiffs cite is also inapposite. See Opp’n at 22. The SRAM court
                         26       noted that allegations regarding participation in trade organization could not, on their own,
                                  support the plaintiffs’ claims. 580 F. Supp. 2d at 903. Instead, the allegations of opportunities to
                         27       conspire were additional to detailed allegations that defendants “agreed to limit the supply of
                                  SRAM” and ensured compliance through a series of communications. Id. at 899-903.
                         28
                                                                                   13
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 19 of 31


                              1   defendants. But the plaintiffs that purchased “products containing inductors” fail to assert any

                              2   legal basis for their claims against Panasonic, or any other defendant. Those claims fail because

                              3   they are indirect purchaser claims and are barred by both Illinois Brick and the FTAIA.

                              4           A.      Plaintiffs Do Not Plead Any Facts That Would Bring The “Products
                                                  Containing Inductors” Class Under The Control Exception To Illinois Brick
                              5

                              6           Plaintiffs concede that the “products containing inductors” purchasers are indirect

                              7   purchasers. Plaintiffs’ half-hearted invocation of Arandell in the indirect purchaser context fails

                              8   (as they anticipated it would). Opp’n at 25. Arandell has nothing to do with indirect purchaser

                              9   standing because the plaintiffs in that case purchased natural gas, the allegedly price-fixed

                         10       product, directly from a defendant. 900 F.3d at 625-26. Here, the purchasers of “products

                         11       containing inductors” do not allege that they purchased price-fixed off-the-shelf Inductors

                         12       directly from any defendant.

                         13               Nor do plaintiffs allege facts to bring their claim under the “ownership” or “control”

                         14       exception to Illinois Brick, as described in Royal Printing Co. v. Kimberly-Clark Corp., 621 F.2d

                         15       323 (9th Cir. 1980). See Opp’n at 25-27. Under that exception, indirect purchasers may be able

                         16       to sue when “a conspiring seller owns or controls the direct purchaser” such as “if the direct

                         17       purchaser is a division or subsidiary of the price-fixing seller.” In re ATM Fee Antitrust Litig.,

                         18       686 F.3d 741, 749 (9th Cir. 2012). Here, that exception could apply if a plaintiff had purchased

                         19       an off-the-shelf Inductor from a subsidiary controlled by the allegedly conspiring defendant. But

                         20       that is not alleged here.

                         21               Rather, the indirect purchaser plaintiffs allege that they purchased inductors by

                         22       purchasing “products containing inductors,” which only “Panasonic” manufactures and sells.

                         23       Thus, to make the ownership control exception even potentially relevant, at a minimum,

                         24       plaintiffs Arch and Cambridge would have had to allege: (1) a Panasonic entity manufactured

                         25       off-the-shelf Inductors and conspired with other inductor manufacturers to fix the price of off-

                         26       the-shelf Inductors; (2) that same Panasonic entity sold the price-fixed off-the-shelf Inductors to
                         27       a second Panasonic entity that it fully controlled; (3) the fully controlled Panasonic entity

                         28       incorporated those price-fixed off-the-shelf Inductors into “products containing inductors”; and
                                                                                   14
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 20 of 31


                              1   (4) the fully controlled entity sold those “products containing [‘off-the-shelf’] inductors” to

                              2   plaintiffs Arch and Cambridge at prices higher than they otherwise would have been. The CAC

                              3   does not plead any of those facts.

                              4          The CAC identifies four Panasonic defendants24 but never identifies which entity

                              5   allegedly engaged in an off-the-shelf Inductors price-fixing conspiracy. The CAC is similarly

                              6   vague as to which Panasonic entity manufactured “products containing inductors” or from which

                              7   other Panasonic entity—or other unidentified entity—it purchased the inductors incorporated

                              8   into those products. Plaintiffs do not even allege that Panasonic uses off-the-shelf Inductors in

                              9   its finished products either generally or specifically in the finished products plaintiffs Arch and

                         10       Cambridge allegedly purchased.       Plaintiffs Arch and Cambridge also do not allege what

                         11       “products” they purchased or from which Panasonic entity they were purchased. CAC ¶¶ 23-24.

                         12       Plaintiffs are aware of these deficiencies: counsel for plaintiff Inductors, Inc. argued earlier in

                         13       this case that plaintiffs Arch and Cambridge had not properly alleged standing because they do

                         14       not “allege anywhere in their complaint that the inductors that were contained in the products

                         15       that they purchased from a defendant were actually manufactured by that defendant.” Hr’g Tr. at

                         16       52:11-17, ECF No. 132.25

                         17              As the cases plaintiffs cite confirm, it is not sufficient for plaintiffs to assert that “the

                         18       Japanese parents closely control the activities and operations of their respective subsidiaries”

                         19       (Opp’n at 3) without pleading any facts about what those activities and operations were and by

                         20       whom they were carried out. See In re TFT-LCD (Flat Panel) Antitrust Litig., No. M 07-1827

                         21       SI, 2013 WL 1164897, at *3 (N.D. Cal. Mar. 20, 2013) (Complaint did not “adequately allege

                         22       that its claims fall within the control exception to Illinois Brick” because complaint contained

                         23
                                  24
                         24          Counsel for Panasonic informed plaintiffs by letter dated December 17, 2018 that PEDCA and
                                  PIDCA do not exist as legal entities: PEDCA changed its name to Panasonic Industrial on April
                         25       1, 2012, and PIDCA was merged into PCNA on March 31, 2016.
                                  25
                                     Moreover, to state a plausible claim by this sub-class, the CAC would further have to allege
                         26       some plausible reason why, even assuming Panasonic had conspired with other inductors
                                  manufacturers to sell off-the-shelf Inductors to third parties at inflated prices, Panasonic would
                         27       charge its own controlled subsidiaries elevated prices and then raise the prices of Panasonic’s
                                  finished products, which would serve only to make those finished products less competitive.
                         28
                                                                                   15
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 21 of 31


                              1   only “conclusory” alleged control and failed “to allege sufficient facts to support or explain the

                              2   type of control exercised.”); In re Lithium Ion Batteries Antitrust Litig., No.: 13–MD–2420

                              3   YGR, 2014 WL 309192, *8 (N.D. Cal. 2014) (Plaintiffs neither “allege[d] facts that lead to a

                              4   plausible inference that they have suffered an antitrust injury traceable to a purchase from an

                              5   entity owned or controlled by an alleged conspirator” nor “articulate[d] a cognizable theory of

                              6   ownership or control, coupled with plausible, non-conclusory evidentiary facts supporting that

                              7   theory.”). Compare In re Lithium Ion Batteries Antitrust Litigation, No. 13-MD-2420 YGR,

                              8   2014 WL 4955377, at *25 (N.D. Cal. Oct. 2, 2014) (Plaintiffs cured previously identified

                              9   deficiencies by alleging “the particular batteries and battery products purchased by each DPP,

                         10       specifying type, brand, and frequently, model number.”).         Arch and Cambridge’s indirect

                         11       purchaser claims fail for want of any of these minimum, essential allegations.

                         12              B.      The FTAIA Also Bars Plaintiffs Arch And Cambridge’s Claims

                         13              Plaintiffs cannot avoid defendants’ FTAIA argument against the “products containing

                         14       inductors” sub-class by arguing that FTAIA arguments are premature. Opp’n at 30. Federal

                         15       courts repeatedly consider FTAIA arguments at the pleading stage, and judges in this district

                         16       have granted motions to dismiss on FTAIA grounds.26 This Court should do so as well.

                         17              Here, plaintiffs do not dispute that foreign sales of component parts that are not

                         18       substantial cost components of a finished product have never been found to constitute import

                         19       trade, nor have they been deemed to satisfy the FTAIA’s “domestic effects” exception by having

                         20       a direct, substantial, and reasonably foreseeable effect on domestic commerce. See Mot. at 25.

                         21

                         22

                         23       26
                                     See, e.g., In re TFT-LCD (Flat Panel) Antitrust Litig., No. C 09-5840 SI, 2010 WL 2610641,
                                  at *5, 10 (N.D. Cal. June 28, 2010) (granting motion to dismiss because plaintiffs failed to allege
                         24       proximate cause under the FTAIA); In re Hydrogen Peroxide Antitrust Litig., 702 F. Supp. 2d
                                  548, 560 (E.D. Pa. 2010) (same). None of the cases Plaintiffs cite concludes that it is
                         25       inappropriate to grant a motion to dismiss on FTAIA grounds; they simply hold that those
                                  specific pleadings were sufficient to allege import trade or domestic effects. See Fond du Lac
                         26       Bumper Exch., Inc. v. Jui Li Enter. Co., 795 F. Supp. 2d 847, 850-51 (E.D. Wis. 2011); In re
                                  TFT-LCD (Flat Panel) Antitrust Litig., 781 F. Supp. 2d 955, 963 (N.D. Cal. 2011); In re Lithium
                         27       Ion Batteries Antitrust Litig., No. 13-md-02420-YGR, 2017 WL 2021361, at *4-5 (N.D. Cal.
                                  May 12, 2017).
                         28
                                                                                   16
                                                                                                    DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                    OF MOTION TO DISMISS
                                                                                                                 CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 22 of 31


                              1          Plaintiffs misinterpret United States v. Hsiung27 by confusing the “domestic effects” issue

                              2   with the “import trade” issue. Opp’n at 29. The court in Hsiung did not address whether

                              3   commerce associated with TFT-LCD panels that were incorporated into finished products

                              4   constituted import trade; instead, it focused solely on whether the sale of those products satisfied

                              5   the “domestic effects” exception, which only applies to non-import trade. 778 F.3d at 754-60.

                              6   The court distinguished between component parts and manufactured goods by analyzing only the

                              7   sale of the relevant components (individual TFT-LCD panels) under the “import trade”

                              8   framework, taking for granted that the manufactured goods at issue—notebook computers,

                              9   desktop computer monitors, and televisions—did not constitute cognizable import trade. See id.

                         10       Although the Hsiung court concluded that the sale of manufactured products containing TFT-

                         11       LCD panels satisfied the “domestic effects” exception, id. at 758, the decision was based on the

                         12       “constellation of events that surrounded the conspiracy,” which included, first and foremost, the

                         13       fact that “TFT-LCDs are a substantial cost component of the finished products,” comprising

                         14       between 30% and 80% of the total cost,” as well as the fact that evidence demonstrated that

                         15       conspiratorial meetings had “led to direct [pricing] negotiations with United States companies.”

                         16       Id. at 759 (emphasis added).

                         17              Plaintiffs make no similar allegations here.       In fact, plaintiffs admit that inductors

                         18       comprise a “tiny, tiny part of the cost” of finished products, which the CAC alleges to include

                         19       “televisions, stereo equipment, Blue-Ray/DVD players, and cameras/camcorders.” See Hr’g Tr.

                         20       at 35:19-25, ECF No. 132; CAC ¶ 35. And plaintiffs do not allege that conspiratorial meetings

                         21       led to direct negotiations with U.S. companies regarding the price of off-the-shelf Inductors;

                         22       indeed, the CAC does not describe a single interaction between any defendant and any

                         23       plaintiff—let alone any pricing interaction related to any off-the-shelf Inductor. Plaintiffs’

                         24       assertion that the alleged conspiracy “[t]argeted the United States” (CAC § IV.B) is therefore

                         25       entirely conclusory.28

                         26       27
                                    778 F.3d 738 (9th Cir. 2015).
                                  28
                         27          A class could not proceed on the basis of having to prove individual interactions between
                                  defendants and class members to establish proximate causation: that is the opposite of a class
                         28       action.
                                                                                   17
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 23 of 31


                              1          Plaintiffs’ reliance on a recent and extremely narrow order in Capacitors is also

                              2   misplaced. There, the court merely concluded that import trade might not be limited to situations

                              3   in which a defendant has directly brought a good into the U.S. and thus it could not “definitively

                              4   exclude [the transactions at issue] at this juncture.” In re Capacitors Antitrust Litig., No. 14-CV-

                              5   03264-JD, 2018 WL 4558265, at *5 (N.D. Cal. Sept. 20, 2018). The court did not determine

                              6   whether the transactions at issue constitute import trade, or whether inter-defendant transactions

                              7   abroad can qualify as import trade. See id. And the court’s conclusion that a jury issue existed

                              8   as to “import trade” that included sales of capacitors by a foreign defendant to a foreign affiliate

                              9   of a plaintiff—which were then incorporated by the affiliate into finished goods overseas and

                         10       sold into the U.S.—was premised on evidence that defendants had targeted one particular U.S.

                         11       company that had sued on its own behalf, not as a class, and facts regarding causation that cannot

                         12       be pled here on a class-wide basis. Id.

                         13       III.   PLAINTIFFS’ RELIANCE ON ARANDELL FAILS BECAUSE THEY DO NOT
                                         PLEAD ANY FACTS TYING U.S. SUBSIDIARIES TO ANY ALLEGED
                         14              CONSPIRACY
                         15              Plaintiffs argue that the Ninth Circuit’s recent decision in Arandell compels this Court to

                         16       deny defendants’ motion to dismiss claims against the U.S. subsidiary defendants. See Opp’n at

                         17       24-25. That is wrong. The Arandell ruling is inapplicable here because it relies on a number of

                         18       important caveats and specific facts that are missing from the CAC.29 Most critically, plaintiffs

                         19       have failed to plead sufficient facts regarding the “coordinated activity” required for a finding of

                         20       anticompetitive intent or anticompetitive acts by a subsidiary. Arandell, 900 F.3d at 632. In

                         21       Arandell, the Ninth Circuit emphasized that Copperweld Corp. v. Independence Tube Corp., 467

                         22       U.S. 732 (1984) “does not supply a theory of unbounded vicarious liability for the acts of legally

                         23       distinct entities” and “does not support holding a subsidiary liable for the parent’s independent

                         24
                                  29
                                     Plaintiffs’ other cases (see Opp’n at 23-24) are also distinguishable because those plaintiffs
                         25       pled with more specificity that the subsidiaries engaged in anticompetitive conduct, including
                                  allegations that senior executives instructed subordinate employees in the United States to carry
                         26       out illegal acts, that parent corporations directed pricing for U.S., and that conspiracy included
                                  discussions of subsidiary pricing. See In re TFT-LCD (Flat Panel) Antitrust Litig., 599 F. Supp.
                         27       2d 1179, 1184-85 (N.D. Cal. 2009); In re Cathode Ray Tube (CRT) Antitrust Litig., 738 F. Supp.
                                  2d 1011, 1018-19 (N.D. Cal. 2010).
                         28
                                                                                   18
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 24 of 31


                              1   conduct.” Id. at 633 (first emphasis added). “As with any antitrust defendant, Plaintiffs must put

                              2   forth evidence that [the subsidiary] engaged in anticompetitive conduct.” Id. Thus, the court

                              3   explicitly relied on specific evidence of “coordinated activity,” including: “that the Reliant

                              4   ‘economic unit’ had an anticompetitive purpose during the Class Period”; that the U.S.

                              5   subsidiaries “resold the overpriced gas to Wisconsin businesses, collected millions of dollars in

                              6   overcharges at the expense of the class members, and funneled the revenues from these sales to

                              7   the Reliant parent”; and that “[t]he officers and directors of the Reliant parent orchestrated this

                              8   scheme, directing [the subsidiary] to manipulate retail prices and instructing [another subsidiary]

                              9   to send its illegal profits to the Reliant parent.” Id. at 628, 632.

                         10               In contrast, plaintiffs do not allege any facts specific to any defendant’s U.S.

                         11       subsidiaries—failing even to specify whether plaintiffs purchased inductors from any U.S.

                         12       subsidiaries. See, e.g., CAC ¶ 22 (“Each Plaintiff purchased one or more Inductor or products

                         13       containing Inductors from a Defendant conspirator or an entity owned or controlled by a

                         14       Defendant conspirator.”). Based on the allegations in the CAC here, it is impossible to conclude

                         15       that the role played by the subsidiaries (if any) amounted to “critical contributions to the

                         16       conspiracy.” Arandell, 900 F.3d at 635. The CAC also does not contain any facts suggesting

                         17       that any defendant’s U.S. subsidiary’s role “was essential to securing the benefit of the other []

                         18       defendants’ price-fixing” or that its acts “were the immediate cause of Plaintiffs’ injuries.” Id. at

                         19       634-35. Plaintiffs’ conclusory assertions that “the individual participants in the conspiratorial

                         20       meetings and discussions did not always know the corporate affiliation of their counterparts, nor

                         21       did they distinguish among the entities within a corporate family” and that “[t]he individual

                         22       participants entered into agreements on behalf of, and reported these meetings and discussions

                         23       to, their respective corporate families” (CAC ¶ 65) are completely lacking in factual support.

                         24       Plaintiffs ignore that similar allegations in the cases they cite were considered in conjunction

                         25       only with additional facts not pled in the CAC and were deemed relevant only to the question of

                         26       anticompetitive intent.30
                         27
                                  30
                                     For example, in Capacitors, the Court credited specific factual examples “from emails and
                         28       other documents” showing that the defendants used generic corporate names at meetings, did not
                                                                                      19
                                                                                                         DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                         OF MOTION TO DISMISS
                                                                                                                      CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 25 of 31


                              1          Plaintiffs also do not plead sufficient facts to support a finding that the U.S. subsidiaries

                              2   knowingly acted to further the alleged price-fixing scheme. Unlike in Arandell, the CAC does

                              3   not allege that there was any overlap among the directors and personnel of the subsidiaries and

                              4   their alleged parent corporation or that “manipulative practices were a matter of common

                              5   knowledge within [the corporate family].” 900 F.3d at 633.

                              6          Finally, plaintiffs assert that the subsidiaries played a role in the conspiracy by

                              7   distributing products containing Inductors because defendants wanted to “ensure that the prices

                              8   paid for such products would not undercut the pricing agreements reached at these various

                              9   meetings.”   CAC ¶ 65.       This is illogical in light of the relatively tiny cost of inductors

                         10       incorporated into finished products such as “televisions, stereo equipment, Blue-Ray/DVD

                         11       players, and cameras/camcorders.” Id. ¶ 35.

                         12                                                CONCLUSION

                         13              For the reasons discussed above, and in defendants’ Motion to Dismiss, the CAC should

                         14       be dismissed in its entirety with prejudice.

                         15       January 28, 2019                                      Respectfully Submitted,

                         16                                                              /s/ Marguerite M. Sullivan
                                                                                        Marguerite M. Sullivan (pro hac vice)
                         17                                                             Allyson M. Maltas (pro hac vice)
                                                                                        LATHAM & WATKINS LLP
                         18                                                             555 Eleventh Street, NW, Suite 1000
                                                                                        Washington, DC 20004
                         19                                                             Telephone: 202.637.2200
                                                                                        Facsimile: 202.637.2201
                         20                                                             Email: marguerite.sullivan@lw.com
                                                                                        Email: allyson.maltas@lw.com
                         21
                                                                                        Alfred C. Pfeiffer, Jr. (SBN 120965)
                         22                                                             505 Montgomery Street, Suite 2000
                                                                                        San Francisco, CA 94111
                         23                                                             Telephone: 415.391.0600
                                                                                        Facsimile: 415.395.8095
                         24                                                             Email: al.pfeiffer@lw.com
                         25
                                  distinguish between entities within a corporate family, and that foreign parent defendants
                         26       reached agreements on behalf of, and gave meeting reports to, their U.S. subsidiaries. In re
                                  Capacitors Antitrust Litig., 154 F. Supp. 3d 918, 928-29 (N.D. Cal. 2015). Here, plaintiffs make
                         27       only conclusory assertions—unsupported by any “factual examples”—regarding defendants’
                                  U.S. subsidiaries. See CAC ¶¶ 169, 172-75.
                         28
                                                                                   20
                                                                                                     DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                     OF MOTION TO DISMISS
                                                                                                                  CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 26 of 31


                              1                                             Attorneys for Defendants
                                                                            SUMIDA CORPORATION, SUMIDA
                              2                                             ELECTRIC CO., LTD., AND SUMIDA
                                                                            AMERICA COMPONENTS INC.
                              3

                              4                                             KIRKLAND & ELLIS LLP
                              5                                              /s/ Eliot A. Adelson
                                                                            Eliot A. Adelson (SBN 205284)
                              6
                                                                            Margaret A. Webb (SBN 319269)
                              7                                             KIRKLAND & ELLIS LLP
                                                                            555 California Street, 27th Floor
                              8                                             San Francisco, CA 94104
                                                                            Telephone: (415) 439-1400
                              9                                             Facsimile: (415) 439-1500
                         10                                                 Email: eadelson@kirkland.com
                                                                            Email: margaret.webb@kirkland.com
                         11
                                                                            Tammy A. Tsoumas (SBN 250487)
                         12                                                 Heather F. Canner (SBN 292837)
                                                                            KIRKLAND & ELLIS LLP
                         13                                                 333 South Hope Street
                         14                                                 Los Angeles, CA 90071
                                                                            Telephone: (213) 680-8400
                         15                                                 Facsimile: (213) 680-8500
                                                                            Email: ttsoumas@kirkland.com
                         16                                                 Email: heather.canner@kirkland.com
                         17                                                 James H. Mutchnik, P.C. (pro hac vice)
                         18                                                 KIRKLAND & ELLIS LLP
                                                                            300 North LaSalle
                         19                                                 Chicago, Illinois 60654
                                                                            Telephone: (312) 862-2000
                         20                                                 Facsimile: (312) 862-2200
                                                                            Email: jmutchnik@kirkland.com
                         21
                                                                            Attorneys for Defendants
                         22                                                 MURATA MANUFACTURING CO., LTD.;
                                                                            MURATA ELECTRONICS NORTH
                         23                                                 AMERICA, INC. and MURATA POWER
                                                                            SOLUTIONS, INC.
                         24

                         25                                                 GIBSON, DUNN & CRUTCHER LLP
                         26                                                  /s/ Daniel G. Swanson
                                                                            Daniel G. Swanson (SBN 116656)
                         27                                                 Frances A. Smithson (SBN 313700)
                                                                            333 South Grand Avenue
                         28                                                 Los Angeles, CA 90071-3197
                                                                       21
                                                                                        DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                        OF MOTION TO DISMISS
                                                                                                     CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 27 of 31


                              1                                             Telephone: 213.229.7000
                                                                            Facsimile: 213.229.7520
                              2                                             Email: dswanson@gibsondunn.com
                                                                            Email: fsmithson@gibsondunn.com
                              3
                                                                            Scott D. Hammond (pro hac vice)
                              4                                             Cynthia E. Richman (pro hac vice)
                                                                            1050 Connecticut Avenue, N.W.
                              5                                             Washington, DC 20036-5306
                                                                            Telephone: 415.393.8200
                              6                                             Facsimile: 415.393.8306
                                                                            Email: shammond@gibsondunn.com
                              7                                             Email: crichman@gibsondunn.com

                              8                                             Attorneys for Defendants
                                                                            PANASONIC CORPORATION;
                              9                                             PANASONIC CORPORATION OF NORTH
                                                                            AMERICA
                         10

                         11                                                 ARNOLD & PORTER KAYE SCHOLER
                                                                            LLP
                         12
                                                                             /s/ Michael A. Rubin
                         13                                                 James L. Cooper (pro hac vice)
                                                                            Michael A. Rubin (pro hac vice)
                         14                                                 601 Massachusetts Ave., N.W.
                                                                            Washington, D.C. 20001
                         15                                                 Telephone: 202.942.5000
                                                                            Facsimile: 202.942.4999
                         16                                                 Email: james.cooper@arnoldporter.com
                                                                            Email: michael.rubin@arnoldporter.com
                         17
                                                                            Daniel B. Asimow (SBN 165661)
                         18                                                 Matthew H. Fine (SBN 300808)
                                                                            Three Embarcadero Center, 10th Floor
                         19                                                 San Francisco, CA 94111-4024
                                                                            Telephone: 415.471.3100
                         20                                                 Facsimile: 415.471.3400
                                                                            Email: daniel.asimow@arnoldporter.com
                         21                                                 Email: matthew.fine@arnoldporter.com

                         22                                                 Attorneys for Defendants
                                                                            TAIYO YUDEN CO. LTD. & TAIYO
                         23                                                 YUDEN (USA) INC.

                         24
                                                                            MORGAN, LEWIS & BOCKIUS LLP
                         25
                                                                            /s/ Michelle Park Chiu
                         26                                                 Michelle Park Chiu (SBN 248421)
                                                                            One Market, Spear Street Tower
                         27                                                 San Francisco, California 94105-1596
                                                                            Telephone: 415.442.1000
                         28                                                 Facsimile: 415.442.1001
                                                                       22
                                                                                        DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                        OF MOTION TO DISMISS
                                                                                                     CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 28 of 31


                              1                                             Email: michelle.chiu@morganlewis.com

                              2                                             Scott A. Stempel (pro hac vice)
                                                                            J. Clayton Everett, Jr. (pro hac vice)
                              3                                             Greta L. Burkholder (pro hac vice)
                                                                            Cindy Seunghee Hong (pro hac vice)
                              4                                             1111 Pennsylvania Ave., NW
                                                                            Washington, DC 20004
                              5                                             Telephone: 202.739.3000
                                                                            Facsimile: 202.739.3001
                              6                                             Email: scott.stempel@morganlewis.com
                                                                            Email: clay.everett@morganlewis.com
                              7                                             Email: greta.burkholder@morganlewis.com
                                                                            Email: cindy.hong@morganlewis.com
                              8
                                                                            Attorneys for Defendants
                              9                                             TDK CORPORATION; TDK-EPC
                                                                            CORPORATION; TDK (USA)
                         10                                                 CORPORATION, AND TDK
                                                                            CORPORATION OF AMERICA
                         11

                         12                                                 PILLSBURY WINTHROP SHAW
                                                                            PITTMAN LLP
                         13

                         14                                                 /s/ Roxane A. Polidora
                                                                            Roxane A. Polidora
                         15
                                                                            Roxane A. Polidora (SBN 135972)
                         16                                                 Jacob R. Sorensen (SBN 209134)
                                                                            Four Embarcadero Center
                         17
                                                                            22nd Floor
                         18                                                 San Francisco, CA 94111-5998
                                                                            Tel: (415) 983-1000
                         19                                                 Fax: (415) 983-1200
                                                                            Email: roxane.polidora@pillsburylaw.com
                         20                                                 Email: jake.sorensen@pillsburylaw.com
                         21
                                                                            Attorneys for Defendants
                         22                                                 TOKIN CORPORATION AND TOKIN
                                                                            AMERICA INC.
                         23

                         24                                                 KESSENICK GAMMA & FREE, LLP

                         25                                                 /s/ J. Maxwell Cooper
                                                                            J. Maxwell Cooper (SBN 284054)
                         26                                                 Michael A. Gawley (SBN 294190)
                                                                            Scott C. Kessenick (SBN 295999)
                         27                                                 44 Montgomery Street, Suite 3880
                                                                            San Francisco, CA 94104
                         28
                                                                       23
                                                                                         DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                         OF MOTION TO DISMISS
                                                                                                      CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 29 of 31


                              1                                             Telephone: 415.362.9400
                                                                            Facsimile: 415.362.9401
                              2                                             Email: mcooper@kgf-lawfirm.com
                              3                                             Email: mgawley@kgf-lawfirm.com
                                                                            Email: skessenick@kgf-lawfirm.com
                              4
                                                                            Attorneys for Defendants
                              5                                             SAGAMI ELEC CO., LTD. AND SAGAMI
                                                                            AMERICA LTD.
                              6

                              7

                              8

                              9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26
                         27

                         28
                                                                       24
                                                                                       DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                       OF MOTION TO DISMISS
                                                                                                    CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 30 of 31


                              1                                   CERTIFICATE OF SERVICE

                              2           I, Marguerite M. Sullivan, declare:

                              3           I am employed in Washington, D.C. I am over the age of eighteen years and not a party

                              4   to this action. My business address is Latham & Watkins LLP, 555 11th Street, N.W. Suite

                              5   1000, Washington, D.C. 20004.

                              6           On January 28, 2018, I served the following document(s) described as:

                              7          DEFENDANTS’ REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN
                                          SUPPORT OF JOINT MOTION TO DISMISS COMPLAINT
                              8

                              9   via the Court’s CM/ECF filing system.

                         10               I declare that I am a member of the bar of the state of Virginia and Washington, D.C., and

                         11       that the foregoing is true and correct. Executed on January 28, 2019, in Washington, D.C.

                         12

                         13                                                     By:         /s/ Marguerite M. Sullivan
                                                                                              Marguerite M. Sullivan
                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26
                         27

                         28
                                                                                   25
                                                                                                    DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                    OF MOTION TO DISMISS
                                                                                                                 CASE NO. 5:18-CV-00198-EJD
                                  Case 5:18-cv-00198-EJD Document 278 Filed 01/28/19 Page 31 of 31


                              1                                    ATTESTATION OF FILER

                              2          I, Marguerite M. Sullivan, am the ECF user whose ID and password are being used to file

                              3   this Reply Memorandum Of Points And Authorities In Support Of Joint Motion To Dismiss

                              4   Complaint. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the

                              5   filing of this document has been obtained from each of the other signatories.

                              6

                              7   Dated: January 28, 2019                      By:          /s/ Marguerite M. Sullivan
                                                                                              Marguerite M. Sullivan
                              8

                              9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26
                         27

                         28
                                                                                   26
                                                                                                    DEFS.’ REPLY MEMORANDUM IN SUPPORT
ATTORNEYS AT LAW
W A S H I N G T O N , D. C.
                                                                                                                    OF MOTION TO DISMISS
                                                                                                                 CASE NO. 5:18-CV-00198-EJD
